Title: From George Washington to Lieutenant Colonel John Fitzgerald, 28 February 1778
From: Washington, George
To: Fitzgerald, John



Dear Sir,
Valley-forge Feby 28th 1778

This instant returning from the Comee & finding the Post here you must put up with a line or two in acknowledgement of your favr of the 16th Instt from York, instead of a long Letter, which it was my intention to have written you.
I thank you sincerely for the part you acted at York respecting C—y’s Letter; & believe with you, that matters have, & will, turn out very different to what that Party expected. G—s has involved himself in his Letters to me, in the most absurd contradictions—M. has brought himself into a scrape he does not know how to get out of, with a Gentn of this state—& C—, as you know, is sent upon an expedition which all the world knew—& the event has proved, was not practicable. In a word, I have a good deal of reason to believe that the Machinations of this Junto will recoil upon their own heads, & be a means of bringing some matters to light which by getting me out of the way some of them thought to conceal—remember me in the most affectionate terms to all my old friends & acquaintance in Alexandria & be assured that with unfeigned regard I am Dr Sir Yr affecte friend

Go: Washington

